Citation Nr: 1755362	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-22 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or herbicide agent exposure.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966, to include service in the Republic of Vietnam.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Cleveland, Ohio.  
 
In June 2016 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In September 2016 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in August 2017 a Court Order set aside and remanded the Board's decision consistent with the terms of an August 2017 Joint Motion for Partial Remand (Joint Motion).  The parties agreed that the Board's determination that VA's duty to assist was satisfied was erroneous and not supported by adequate reasons and bases.  

Specifically, that the Board failed to address evidence indicating that the Veteran's hypertension may be related to his conceded herbicide exposure, and whether a medical opinion is necessary.  

The parties also agreed that the Board must obtain an adequate medical opinion concerning whether the Veteran's hypertension is related to his service-connected PTSD.  The issue has returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hypertension is related to service, including as a result of his exposure to herbicide agents and/or caused or aggravated by his service-connected PTSD.  

As indicated in the August 2017 Joint Motion, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Thus, in light of the Joint Motion, on remand the Veteran must be provided a medical opinion addressing whether his hypertension is etiologically related to military service, to include as due to his conceded exposure to herbicide agents in service.

As noted in the August 2017 Joint Motion, during the January 2009 VA examination for PTSD the examiner reported that she could not opine on the etiology of the Veteran's heart condition without regard to mere speculation because "it is not in the realm of my professional competency.  Such issues would need to be addressed by a medical doctor rather than a psychologist."  

Accordingly, in light of the Joint Motion, remand is necessary to obtain a medical opinion to determine whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all outstanding treatment records relevant to the service connection for hypertension, to include as secondary to PTSD and/or herbicide agent exposure claim.  All identified VA records should be added to the claims file, to specifically include relevant records since September 2011.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.  

To avoid further delay, the Veteran is asked to get any new records himself. 

2. Send the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's hypertension and its relation to herbicide agent exposure and PTSD.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After review of the claims file the examiner is asked to provide an opinion as to:

(a) Whether it is at least as likely as not (50 percent probability or greater) that hypertension is etiologically related to the Veteran's military service, to include as due to the Veteran's conceded exposure to herbicide agents in service; and if not,

(b) Whether it is as at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is (i) caused or (ii) worsened (aggravated) by his service-connected PTSD.

The examiner must provide an opinion that reconciles the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010 finding that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

A complete rationale for all opinions is requested.

3. After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for hypertension, to include as secondary to PTSD and/or herbicide agent exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

